PER CURIAM.
Appellant, an alleged class plaintiff in the trial court, seeks review of a final judgment dismissing her action contesting certain telephone rates fixed by the Public Service Commission. Said final judgment, in part, found that the trial court was without jurisdiction because the plaintiff’s action was “not ripe, as a matter of policy, for judicial determination, and that justice requires the application of the principles of prior resort and exhaustion of administrative remedies,”. We affirm. Odham v. Foremost Dairies, Inc., Fla.1961, 128 So.2d 586; Florida State Board of Medical Examiners v. James, Fla.App.1963, 158 So.2d 574; Far East Conference v. United States, 342 U.S. 570, 72 S.Ct. 492, 96 L.Ed. 576; 1 Fla.Jur., Administrative Law, § 234; 2 Am.Jur.2d, Administrative Law, §§ 788, 789, 795.
Said affirmance is without prejudice to the plaintiff1 instituting such action as she might have for any illegally collected rate. Natural Gas Co. of West Virginia v. Sommerville, 113 W.Va. 100, 166 S.E. 852; Charleston Apartments Corporation v. Appalachian Electric Power Co., 118 W.Va. 694, 192 S.E. 294.
Affirmed, as modified.

. We do not, by this opinion, determine that tlie plaintiff is or is not a proper person to institute a class action, nor that the cause is a proper subject matter for a class action.